ON APPELLANT’S MOTION FOR REHEARING
DAVIDSON, Judge.
Upon further consideration of these consolidated cases in the light of appellants’ motion for rehearing, we have concluded that there is a fatal variance between the allegations of the bond, the judgment nisi, and the scire facias, which was not discussed in our original opinion.
In a bond forfeiture case the scire facias constitutes the pleading upon and by which the state seeks to make final the bond forfeiture. 5 Tex. Jur., Bail and Recognizance, Sec. 97, at page 973.
It follows that the proof must sustain the allegations of the *422scire facias in order to authorize a judgment making final the judgment nisi. Williams v. State, 130 Tex. Cr. R. 124, 92 S. W. 2d 1036.
The condition set forth in the bond in this case was that the principal appear before the “Honorable Special Criminal District Court No_____________ of Dallas County, Texas.” The judgment nisi recites the condition in the bond to be that the principal appear before the “Honorable Criminal District Court of Dallas County, Texas.” The allegation of the scire facias is that the condition in the bond was that the principal appear before the “Special Criminal District Court of Dallas County, Texas.”
By the creating statutes, we judicially know that the “Special Criminal District Court of Dallas County, Texas (now Criminal District Court No. 3),” and the “Criminal District Court of Dallas County, Texas,” are two separate and distinct district courts.
The variance between the judgment nisi and the scire facias is apparent, because the bond was conditioned that the principal make his appearance in one court, while the judgment nisi recites that the principal was to appear in a court other than and different from that named in the bond, and the scire facias recites that the principal was to appear in a court different from that named in the judgment nisi. Such variance is fatal to a judgment making final the judgment nisi. Williams v. State, supra.
Because of the variance pointed out, the appellants’ motion for rehearing is, to that extent, granted, the judgment of affirmance set aside, and the judgment of the trial court now reversed and the cause remanded in each of the cases here consolidated.